UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a ee ee eee ee ee ee xX
ANNA MEISTER, : 21lcv4245(DLC}
Plaintiff, : ORDER
-y- .
DAVITA HEALTHCARE PARTNERS, INC., et
al,
Defendants.
i x

DENISK COTE, District Judge:

It is hereby

ORDERED that the initial pretrial conference scheduled for
July 16, 2021 at 12:00 p.m. is adjourned to July 30, 2021 at
1:30 p.m. The parties shall use the dial-in information from

the original notice of initial pretrial conference.

Dated: New York, New York
July 12, 2021

Venue Lo

PENTSE COTE
United States District Judge

 
